

	

		II

		109th CONGRESS

		1st Session

		S. 849

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mr. Allen (for himself,

			 Mr. Wyden, Mr.

			 Sununu, Mr. Ensign,

			 Mr. Leahy, Mr.

			 Burns, Mr. Smith,

			 Mr. Warner, and Mr. McCain) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Commerce, Science, and Transportation

		

		A BILL

		To make the moratorium on Internet access taxes and

		  multiple and discriminatory taxes on electronic commerce

		  permanent.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Internet Tax Nondiscrimination

			 Act.

		2.Permanent

			 moratorium on Internet access taxes and multiple and discriminatory taxes on

			 electronic commerceSection

			 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by

			 striking taxes during the period beginning November 1, 2003, and ending

			 November 1, 2007: and inserting taxes:

		

